Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Information Disclosure Statement
The information disclosure statements filed on 01/20/2022 has been considered. Signed copies are enclosed.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Finetti on 10/28/2021.
Claim 18 has been amended as follows:
In claim 18, last line, after the word “chains”, insert the words --; wherein the two heavy chains are covalently coupled to each other through at least one interchain 
Claim 24 has been amended as follows:
Replace claim 24 with the followings:
A conjugate comprising at least one intact antibody and at least one enzyme signal-generating moiety, wherein the at least one intact antibody is directly coupled to the at least one enzyme-signal generating moiety through a heterobifunctional PEG linker, the heterobifunctional PEG linker including a thiol reactive group and an amine reactive group, wherein the thiol-reactive group of the heterobifunctional PEG linker is covalently bonded to the at least one intact antibody via a thiol group derived from a reduced disulfide bond of the antibody and the amine-reactive group of the 2Attorney Docket No.: Ventana-06 1CON (Patent) heterobifunctional linker is covalently bonded to the at least one signal-generating moiety, wherein the intact antibody comprises two heavy chains and two light chains and wherein the two heavy chains are covalently coupled to each other through at least one interchain disulfide bond.
Claim 36 has been amended as follows:
In claim 36, line 1, after the words “conjugate of claim”, replace “35” with --18--.
Claims 30, 32, 34 and 35 have been cancelled.
Allowable Subject Matter
Claims 18-29, 31, 33 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: The newly submitted Information Disclosure Statements do not contain any references that render the previously allowed claims un-patentable and do not contain any prior art. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641